Title: Elizabeth Smith Shaw to Abigail Adams Smith, 27 November 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail (daughter of JA and AA)


     
      Haverhill November 27th. 1786
     
     I must frankly acknowledge to my Dear Niece that I could not but wonder at her long Silence. I feared that my Letters had not reached her, or that I had inadvertenly written something that had wounded her feelings, and so had, in her estimation, forfeited that Love, and generous confidence which she had so kindly placed in me. But when I recieved a Letter from your Mother last April, which announced to me her Daughters being upon the point of Marriage with a Gentleman whose Name she did not mention, and the next week to hear you were really married, you cannot wonder if my Mind felt inquisitive—hurried—and struck with amazement. By this I found that my Niece had been employed in adjusting matters of the utmost importance; and as she knew not how much she was beloved, nor how deeply I was interested in her happiness, I could not so much blame her for not sparing one Moment to acquaint, a most affectionate Aunt of her pleasing Prospects.
     As you my Neice have given me a new Nephew, permit me to congratulate you both upon the Celebration of your Nuptials. May he who has so worthyly defended the Liberties of his Country, now dwell in Peace, and Harmony, and enjoy the delights of Friendship, and all the Sweets of domestic Life, and never have occasion again to reassume any Weapons of War. You my Niece who have so happily escaped the dangers, the whirlpools, and the quicksands of the single Life, and have safely arrived at the Haven of Matrimony, will find a new Scene open to your view. And that there are two very principal Characters in which you must become the Actress—that of Wife and Mistress—and before a much more interested Audience than you have yet ever beheld in a publick Theatre. I need not tell you, I mean your Husband, and your Family,—and perhaps e’er long, you may be called to act in a third, not less important, arduous and tender. That each have their several incumbent Duties, and that there are certain Traits requisite, without which a Lady of your Judgment, well knows a female Character must be exceedingly imperfect. A proper reverence of yourself—a dignity of Manners—joined with Meekness, and Condescention—gentleness, and sweetness of Temper—have most attractive Charms, and are the richest, and most valuable Ornaments, you can adorn yourself with. They with will render you lovely in Youth, and (I may venture to say,) forever ensure you the attention, the Love, and the best Affections of that Man, who is truly worthy of you.
     The Woman who is really possessed of superior Qualities, or affects a Superiority over her Husband, betrays a pride which degrades herself, and places her in the most disadvantatious point of view.
     She who values domestick Happiness will carefully gaurd against, and avoid any little Contentions—the Beginnings of Evil—as she would a pestilential Dissease, that would poison her sweetest comforts, and infect her every Joy. There is but one kind of Strife in the nuptial State that I can behold without horror, and that is who shall excell and who shall oblige the most. Since marriage is one of the most important Transactions of our Lives, you will excuse my suggesting to you several Things which I deem so Essential towards the preserving an happy Union, and imputing what I have said, to my Love, and solicitude for your Happiness and not to a fear, that you should be found wanting in any requisite. For she who has been a dutiful Child, seldom fails of becoming a most discreet, and obliging Wife. Sure I am Anything of the preceptive kind would be unnecessary to you who have a living, and a bright Example of the conjugal Virtues in your excellent Mother. There they shine with distinguished Lustre. She who in some measure overcame the ties of Nature, and crossed the wide Atlantic to sooth, and to relieve him whose labouring Mind was vexed, and oppressed with the mighty Cares of a rising Empire, must be possessed of Qualities, and Graces that would endear her, not only to her Husband, but to all who can properly estimate real Worth.
     The sensations you experienced upon quitting your Fathers Family were such, as I can easily conceive. What I suffered myself upon the like occasion, Time can never efface. Even blessed with the kindest, and most assiduous Partner, and with the most flattering Prospects, it is at best, as you have well expressed it,
     
      “But a solemn Scene of Joy.”
     
     
     To bid adieu to our former Habitation, and to give up the kind Gaurdians of our youth, and place ourselves under quite a new kind of Protection, cannot but strike a reflecting Mind with awe, and the most fearful Apprehensions—as it is the important Crisis, upon which our Fate depends.
     
      “Happy the Youth that finds his Bride
      Whose birth is to his own ally’d
      The sweetest Joy of Life.”
     
     Our News Paper has announced to us the Nuptials of Revd Mr Osgood, and Miss Breed. Dr Archelaus Putnam and Miss Bishop. Cupid I fancy got fast asleep in his Mothers Lap, and old Plutus, has yoked the Dove. Not so with the amiable Peggy White. She is now happily connected with a Gentleman, who, I believe was her first, and her last attachment. Last Week I visited her. She was dressed elegantly, and in all the splendor of Bridal Innocence. She, and her worthy Partner Mr Bayley Bartlet looked so happy, and complacent, as must have given pleasure to every beholder. There was always a sweetness, and a dignity in her Manners that I admired; but upon this occasion every Feature appeared more animated, and every Grace had received an additional Charm.
     Mr Duncan has married, and brought home his third Wife. She appears to be a very discreet worthy Woman, and agreeable to all the Children. Miss Duncan has greatly recovered her health. When Mr T—— and Miss B will enter the List, Or when Hymen will twist Blessings with their Bands, I cannot say. But I hope the Time is not far distant.
     I have thought of you often, since I heard your Father and Mother were gone to the Haugue. I have longed to look in upon you. But all we can do at present, is to write to each other, which I hope you will never omit doing by every Opportunity, as it will exceedingly gratify her who wishes you every possibly degree of felicity, and though I am distant from you, am at all times, your truly affectionate Aunt
     
      E Shaw
     
    